Title: To Benjamin Franklin from ——— Durand de Las Bordas, [c. July 1781]
From: Durand de Las Bordas, ——
To: Franklin, Benjamin


Monsieur.
[c. July, 1781]
En passant par Turin, Mr. Le Bon. De choiseul ambassadeur De france me remit L’incluse avec recommandation de vous La faire parvenir, pour ne porter aucun retardement dans L’Execution de Ses Vuës, je vous L’adresse par La petite poste. Je me reserve de vous faire ma cour au premier moment favorable, je desire Sincerement de faire votre connoissance et vous me ferés Beaucoup de plaisir de m’en procurer L’occasion.
Je Suis avec Respect Monsieur Votre très-humble et très-obéissant Serviteur.
DurandCapne. d’infanterie consulde france hotel D’artoisRuë Guénégaud fbg. st G.
 
Notation: Durand
